     3:14-cr-30055-SEM-TSH # 45   Page 1 of 9                                    E-FILED
                                                        Friday, 17 July, 2020 03:53:00 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 14-cr-30055
                                        )
JAMIE RILEY,                            )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jamie Riley’s Amended Motion

for Compassionate Release (d/e 40) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On February 23, 2015, Defendant pled guilty to possessing a

mixture or substance containing methamphetamine with the intent

to distribute in violation of 21 U.S.C. § 841(a)(1), as charged in

Count One of the Indictment. Defendant’s guilty plea was made

pursuant to a plea agreement that the parties entered into

pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal


                               Page 1 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 2 of 9




Procedure.

     On June 26, 2015, the Court accepted the plea agreement and

sentenced Defendant to 151 months’ imprisonment and 3 years of

supervised release. Count Two of the Indictment was dismissed at

Defendant’s sentencing.

     Defendant is currently serving his sentence at FCI Elkton and

has a projected release date of July 22, 2025. As of July 17, 2020,

the Bureau of Prisons (BOP) reports that FCI Elkton currently has

360 confirmed cases of COVID-19. See BOP: COVID-19 Update,

Federal Bureau of Prisons, https://www.bop.gov/ coronavirus/

(last accessed July 17, 2020).

     On May 26, 2020, Defendant filed a pro se motion for

compassionate release (d/e 32) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 26, 2020, following the appointment of

defense counsel, an Amended Motion for Compassionate Release

was filed. Defendant requests compassionate release based on his

health issues—hypertension and severe obesity—and the COVID-19

pandemic. Defendant notes that his current body mass index (BMI)

is 43.5 and that his only infraction while in BOP custody was for

getting a tattoo in September 2019. Defendant also claims that he


                             Page 2 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 3 of 9




made a request to the warden of FCI Elkton for compassionate

release on May 26, 2020.

     The United States Probation Office, in a Memorandum (d/e 35)

addressing Defendant’s request for compassionate release,

concludes that Defendant apparently does not have an appropriate

residence to which to release at this time. The Memorandum also

notes that Defendant has been placed in isolation twice with

COVID-19 symptoms but tested negative for COVID-19 on May 29,

2020. On July 2, 2020, the Court entered a text order directing the

BOP to test Defendant again for COVID-19.

     On July 3, 2020, the Government filed a Response to the

Defendant’s Motion for Sentence Reduction (d/e 43) opposing

Defendant’s request for compassionate release. The Government

indicates that Defendant tested positive for COVID-19 on July 2,

2020, and is asymptomatic. According to the Government,

Defendant’s release will pose a threat to the public given the risk

that Defendant will infect others with COVID-19. The Government

also notes that Defendant’s criminal history includes several

convictions for crimes that involved the use of violence against

others.


                             Page 3 of 9
     3:14-cr-30055-SEM-TSH # 45    Page 4 of 9




     On July 7, 2020, the Court held a hearing on Defendant’s

motion via video conference. Defendant, who attended the hearing

by telephone, advised that he was suffering from headaches and

“hot flashes” but did not have a fever. The Court granted defense

counsel’s request to continue the hearing to a later date in order to

allow Defendant to find a suitable residence to be released to and to

be monitored for COVID-19 symptoms.

     On July 17, 2020, the Court held another video hearing on

Defendant’s motion for compassionate release. At the hearing,

defense counsel proffered that Defendant suffers from pulpitis,

pneumonia, chronic sinus inflammation, a hernia, an ear infection,

and a BMI over 40. Defense counsel also stated that he had been

unable to contact Defendant’s ex-girlfriend, with whom Defendant

wants to live if released from custody.

     Counsel for the Government noted that, although Defendant

has tested positive for COVID-19, Defendant is not suffering from a

cough, a fever, or shortness of breath. Counsel for the Government

also indicated that Defendant has refused to have his temperature

taken for the last several days.

     Defendant, who again attended the hearing by telephone,


                             Page 4 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 5 of 9




denied that he had refused to have his temperature taken.

Defendant did acknowledge that he did not have a fever and was

not taking medication to treat his hypertension. Defendant also

stated that he has been using an inhaler as needed to treat his

pneumonia.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP


                             Page 5 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 6 of 9




denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of



                             Page 6 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 7 of 9




the virus, the CDC and state governments have advised individuals

to practice good hygiene, social distancing, and isolation. Social

distancing can be difficult for individuals living or working in a

prison.

     However, the circumstances that Defendant currently faces do

not warrant a reduction in his term of imprisonment. Defendant is

extremely obese, with a BMI over 40, and apparently suffers from

hypertension. The CDC’s current position is that an individual with

a BMI of 30 or higher is at increased risk of severe illness from

COVID-19. See People Who Are at Higher Risk for Severe Illness -

Coronavirus, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last accessed July 17,

2020). According to the CDC, hypertension may increase the risk

that COVID-19 poses. See id.

     However, Defendant tested positive for COVID-19 earlier this

month but has not experienced a fever, shortness of breath, or any

other serious complication. Such an occurrence does not appear to

be uncommon. See No Symptoms in 37% of COVID-19 Nursing

Home Patients, Research Finds, Center for Infectious Disease


                              Page 7 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 8 of 9




Research and Policy, https://www.cidrap.umn.edu/news-

perspective/2020/06/no-symptoms-37-covid-19-nursing-home-

patients-research-finds (last accessed July 17, 2020). Even

assuming that Defendant is at risk of contracting COVID-19 again,

nothing suggests that Defendant would not again experience no

serious complications as a result of the disease.

     Further, Defendant has over five years remaining on his

sentence and has been convicted of several offenses involving the

use of violence against others. And Defendant has no suitable

release plan. The Court, taking all the relevant facts into account,

finds that Defendant has not established that there exist

extraordinary and compelling reasons that warrant a reduction in

his term of imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Jamie Riley’s

Amended Motion for Compassionate Release (d/e 40) and

Defendant’s pro se motion for compassionate release (d/e 32) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change. The Government is DIRECTED to file,


                             Page 8 of 9
     3:14-cr-30055-SEM-TSH # 45   Page 9 of 9




under seal, Defendant’s relevant medical records in the possession

of the BOP.



ENTER: July 17, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 9 of 9
